Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Applicant’s arguments/remarks filed 7 October 2022 are acknowledged.  Claims 1-20 are currently pending.  Claims 1 and 17-18 have been amended.  Claims 1-20 are currently pending and examined on the merits within.

Withdrawn Objections
2.	Applicant’s arguments, filed 7 October 2022, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 17-18 have been withdrawn. 

New Rejections
Claim Rejections - 35 U.S.C. 112(a) New Matter
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
5.	Claim 1 has been amended to recite “wherein the micronutrient supplement is personalized by examining the personal characteristic to determine the specific micronutrient needs of the personal characteristic, and formulating the micronutrient supplement to meet the specific micronutrient needs of the personal characteristics.”  Although the specification states that the micronutrient supplement is formulated, there is no mention of examining the personal characteristic or how this would be conducted.  Thus the claims lack sufficient written description for examining the personal characteristic to determine the specific nutrient needs of the personal characteristic.  Claims 2-20 do not cure the deficiency of claim 1. 

Claim Rejections – 35 U.S.C. 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

8.	Claim 1 recites the limitation "the specific micronutrient needs" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Maintained Objections/Rejections
Claim Objections
9.	Claim 5 is again objected to because of the following informalities: magnesium is recited twice.  Appropriate correction is required. 

Claim Rejections – 35 U.S.C. 112(b)
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 3, 9, 13, and 17 are again rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

12.	Regarding instant claims 3, 9, 13, and 17, the phrase “reduced amounts….than a comparative micronutrient supplement” is not defined by the claim nor does the specification provide a standard for ascertaining the requisite metes and bounds, thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Modified Rejections
Claim Rejections – 35 U.S.C. 101
13.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


14.	Claims 1-5, 7-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product without significantly more. The claim(s) recite(s) a micronutrient supplement personalized for one or more characteristics of an individual, the personalized characteristics comprising one or more of race, ethnicity, sex, age, height, and weight, pregnancy/lactation status, living environment, family income, family size, education status and achievement, personal health history, family health history, eating status, and dietary inventory.  The claim has been amended to recite “wherein the micronutrient supplement is personalized by examining the personal characteristic to determine the specific micronutrient needs of the personal characteristic, and formulating the micronutrient supplement to meet the specific micronutrient needs of the personal characteristic.”
	The limitation of “personalized for one or more characteristics” is an intended use that can be performed in the mind.  There is no actual step of how to personalize the composition or what is in the composition. The amendment of “examining to determine the specific micronutrient needs and formulating to meet the needs” is considered a mental step since there is no detail as to how the composition is examined or formulated.  Dependent claims 5, 11, and 15 comprise one or more of Vitamin A, Vitamin B6, Vitamin B12, Vitamin C, Vitamin D, choline, chromium, folate, lycopene, magnesium, niacin, potassium, thiamine, riboflavin and zinc.  One or more of these are naturally occurring elements or compounds and not significantly more. Regarding claims 1-4, 7-10, 12-14, and 16-18 this judicial exception is not integrated into a practical application because the supplement does not include any ingredients, only personalization for one or more characteristics, wherein personalization is conducted via mental steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the claim is directed to a product not comprising any components, and the intended use is based on personalization that can be performed by a mental process. Regarding claims 5, 11, 15, and 20 this judicial exception is not integrated into a practical application because the ingredients included can be a naturally occurring compound or element. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the claim is directed to a product comprising naturally occurring elements or compounds.  The claims are not patent eligible. 

Claim Rejections – 35 U.S.C. 102
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montesinos et al. (U.S. Patent Application Publication No. 2013/0224281).
Regarding instant claims 1-2, 7-8, 12, and 16,  Montesinos et al. disclose a micronutrient multivitamin composition.  See abstract. The personalization for one or more characteristics is an intended use of the composition. Personalization by examining and formulating are mental steps as addressed above.  In addition, the limitations are product by process limitations.  The Examiner notes “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	Regarding instant claims 3-4, 9-10, 13-14, and 18, beta-carotene is provided in amounts of 0 to 10000 IU.  Although “reduced amounts” and “substantially free” are not defined, 0 IU of beta-carotene should read on these values. See claim 2. 
	Regarding instant claims 5, 11, and 15, the composition comprises Vitamin A, Vitamin C, Vitamin D, riboflavin, niacin, etc. See claim 2. 
	Regarding instant claim 6, the composition comprises 
	2500 to 10000 IU Vitamin A (which converts to 750-3000 mcg using the conversion 1 IU = 0.3 mcg);
	60 to 500 mg Vitamin C which overlaps the range of 100 mg to 500 mg Vitamin C;
 	400 to 2000 IU of Vitamin D (which converts to 10 -50 mcg using the conversion 1 IU = 0.025 mcg);
	 1.7 to 50 mg of riboflavin which overlaps 0.5 mg to 5 mg riboflavin;
	2 to 50 mg of Vitamin B6 which overlaps 15 mg to 100 mg;
	 about 200 to 800 µg of folate which overlaps about 800 mcg to about 3500 mcg folate;
	 6 to 50 µg vitamin B12, which overlaps about 2 to 12 mcg;
	 0 to 500 mg of choline which overlaps 5 to 15 mg choline;
	 0 to 400 mg magnesium which overlaps 100 to 500 mg;
	15 to 80 mg zinc which overlaps 5 to 30 mg;
	 0 to 600 µg of chromium which overlaps 30 to 120 mcg;
	 0 to 3500 mg of potassium which overlaps 10 to 50 mg potassium,
	 and 1 to 10 mg lycopene which overlaps 0.5 to 1.5 mg lycopene.  See claims 2 and 5.  
	Regarding instant claim 17, Vitamin E is provided in amounts as low as 30 IU, beta-carotene is provided in amounts as low as 0 IU, calcium may be present in amounts as low as 0 mg, copper may be present in amounts as low as 0 mg, iron is not disclosed and thus not in the composition, manganese is in amounts as low as 1 mg, molybdenum is in amounts as low as 0 mg, and riboflavin is in amounts as low as 1.7 mg. See table 1.  The phrase “reduced amounts” is not defined by the specification nor are comparative micronutrient supplements and thus the values are deemed to meet this limitation. 
	Regarding instant claim 19,  the composition comprises Vitamin A, Vitamin B6, Vitamin B12, Vitamin C, Vitamin D, Vitamin K, chromium, folate, choline, magnesium, niacin, potassium, thiamine, lycopene. See claims 2 and 5. 
	Regarding instant claim 20, the composition comprises selenium.  See claim 2.
	Thus the instant claims are anticipated by Montesinos et al.



Response to Arguments
	Applicant's arguments filed 7 October 2022 have been fully considered but they are not persuasive. 
17.	Applicants argued, “The step of examining the personal characteristic or formulating the supplement cannot be performed mentally as both require research and investigation.”
	In response to applicant’s arguments, the claims do not detail as to how the personal characteristics are examined or how the supplement is formulated.  Thus these steps can be considered mental steps.
	Thus this rejection is maintained.

18.	Applicants argued, “A skilled artisan told that a micronutrient supplement contains less of a particular nutrient would understand the loading ranges of the particular nutrient.”  
	In response to arguments, specific ingredients and amounts of ingredients vary in supplement formulations based on the intended population or use.  For example, a child’s micronutrient supplement may not contain the same amount of ingredients as an adults supplement.  A pre-natal vitamin may comprise more or less of particular ingredients than a daily multi-vitamin.  Due to all of the various types of supplements, one could not determine the “loading ranges” to know what is less than normal.
	Thus this rejection is maintained. 

19.	Applicants argued, “Montesinos is silent to formulating a micronutrient supplement for one or more personal characteristics and examining/formulating based on these characteristics.”	In response to applicant’s arguments, the claims are directed to a micronutrient supplement, i.e., a product.  The personalization is an intended use of the product.  The examining and formulating are both mental steps that do not provide patentable weight.  In addition, if these steps were further defined as to how they were achieved, the claims are directed to a product, not a method of making.  Thus the limitations would fall under product by process.  The Examiner notes “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	Thus these rejections are maintained. 

Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
21.	No claims are allowed at this time.
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA WORSHAM/            Primary Examiner, Art Unit 1615